DETAILED ACTION
This communication is a First Office Action on the merits in response to application number 16/418,417 filed on 05/21/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-6 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-6, the independent claims (claims 1, 5 and 6) are directed, in part, to an information processing device, a method and a non-transitory computer-readable recording medium to selection of parts from a designer, based on degree of concordance with a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “an information processing device”; “a memory”; “a processor”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and related text and [0016-0020] to understand that the invention may be implemented in a generic environment that “As illustrated in FIG. 1, the information processing device 100 includes a communicating unit 110, a display unit 111, an operating unit 112, a memory unit 120, and a control unit 130. Meanwhile, the information-processing device 100 may include various functional units of a known computer besides including the functional units illustrated in FIG. 1. For example, the information-processing device 100 may include functional units such as various input devices and sound output devices. The communicating unit 110 is implemented using, for example, a network interface card (NIC). The communicating unit 110 is an interface that is connected to other information processing devices in a wired manner or a wireless manner via a network (not illustrated), and that controls the communication of information with other information processing devices. For example, the communicating unit 110 receives parts information and parts information system logs (search logs) from other information processing devices. Moreover, the communicating unit 110 sends extraction logs and attribute tables to other information processing devices. The display unit 111 is a display device meant for displaying a variety of information. For example, the display unit 111 is implemented using a liquid crystal Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a 
Dependent claims 2-4 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 7,702,636 (hereinafter; Sholtis).
Regarding claim 1, Sholtis discloses:
An information processing device comprising: a memory; and a processor coupled to the memory, wherein the processor executes a process comprising: [e.g. Sholtis Fig. 2 discloses a computer system including processors and memory.]
determining, with respect to a plurality of previous sets of parts selection data of a designer, based on degree of concordance of specifications of parts [e.g. Sholtis Col. 9, Lines 43-61 disclose a tool “SpinScrubber” that scrubs schematic designs for component validity according to business rules and preferences; Col. 42, Lines 29-32: the SpinScrubber allows a user to validate the integrity of designs. Col. 42, Lines 33-46: SpinScrubber imports an existing CAD design and validates multiple factors of design rule integrity.] and based on reference record of price information of each part, [e.g. Sholtis Col. 5, Lines 1-2 and Col. 6, Lines 1-8: The business rules and filters may be based  whether selection of concerned part is meant to deal with electronics manufacturing service (EMS) or with end of life (EOL) issue, [e.g. Sholtis Col. 6, Lines 20-23 disclose Information data sources that may include product change notifications (i.e. electronics manufacturing service) and end of life notification for a part. Col. 20, Lines 22-29 disclose information indicating parts substitution/change (i.e. manufacturing service) and parts end of life.] and recording determination result in the parts selection data; [e.g. Sholtis Col. 24, Lines 35-50 disclose a part selection window, the part detail tab/viewer can be used to display symbol, place selected part to schematic PCB tool and show footprint or bulletin information for the part selected in the Part Details parts table.]
and searching that includes performing, when the designer performs selection of a part and the EMS represents condition for the selection, similarity search with respect to parts selection data for which the determination result indicates the EMS, 
and performing, when the designer performs selection of a part and the EOL issue represents condition for the selection, similarity search with respect to parts selection data for which the determination result indicates the EOL issue. [e.g. Sholtis Col. 24, Lines 34-37 discloses a display that allows side by side comparison of parts. Fig 29d provides an example view; at least two significant control buttons are available in this table: Selecting a part and selecting the Reset Search button will populate the search parameter area with the selected part attributes for each properties. The user may then change the attributes for separate search. Col. 46, Lines 25-30: SpinMatcher allows comparison of part numbers in order to find the correct part.] 
Regarding claim 3, Sholtis discloses: 
The information processing device according to claim 1, wherein the determining includes of the plurality of previous sets of parts selection data, for each session corresponding to a parts selection operation performed once, determining whether selection of concerned part is meant to deal with the EMS or with the EOL issue, and generating a table in which following information is held in a corresponding manner: designer who performed the parts selection operation once, degree of concordance of specifications of the parts and reference record of price information of each part, and determination result, 
and  52the searching includes referring to the generated table, [e.g. Sholtis Col. 23, Lines 3-11 disclose a user interface (See at least Fig. 29a) that provides multiple tables containing parts information.]
determining whether or not attribute of designer who performs selection of a part indicates the EMS or the EOL issue, [e.g. Sholtis Fig. 30a-30b Part Notice: Change (i.e. EMS) or EOL.] 
when attribute of the designer indicates the EMS, performing a similarity search with respect to parts selection data for which determination result in the session indicates the EMS, [e.g. Sholtis Col. 39, Lines 3-25 discloses a Spin Select feature that allows a user to search a parts database to select parts for a design including information about product changes (i.e. EMS) and obsolescence (i.e. EOL).]  
and when attribute of the designer indicates the EOL issue, performing a similarity search with respect to parts selection data for which determination result in the session indicates the EOL issue. [e.g. Sholtis Col. 39, Lines 3-25 discloses a Spin Select feature that allows a user to search a parts database to select parts for a design including information about product changes (i.e. EMS) and obsolescence (i.e. EOL).]   

Regarding claim 5, Sholtis discloses:
A parts selection method, comprising:  53determining, with respect to a plurality of previous sets of parts selection data of a designer, based on degree of concordance of specifications of parts [e.g. Sholtis Col. 9, Lines 43-61 disclose a tool “SpinScrubber” that scrubs schematic designs for component validity according to business rules and  and based on reference record of price information of each part, [e.g. Sholtis Col. 5, Lines 1-2 and Col. 6, Lines 1-8: The business rules and filters may be based on the client/organization seeking access and may filter information including price. Col. 6, Lines 9-15: Client may filter out parts above a certain price.] whether selection of concerned part is meant to deal with electronics manufacturing service (EMS) or with end of life (EOL) issue, [e.g. Sholtis Col. 6, Lines 20-23 disclose Information data sources that may include product change notifications (i.e. electronics manufacturing service) and end of life notification for a part. Col. 20, Lines 22-29 disclose information indicating parts substitution/change (i.e. manufacturing service) and parts end of life.] and recording determination result in the parts selection data,  using a processor; [e.g. Sholtis Col. 24, Lines 35-50 disclose a part selection window, the part detail tab/viewer can be used to display symbol, place selected part to schematic PCB tool and show footprint or bulletin information for the part selected in the Part Details parts table.]
and searching that includes performing, when the designer performs selection of a part and the EMS represents condition for the selection, similarity search with respect to parts selection data for which the determination result indicates the EMS, using the processor, [e.g. Sholtis Col. 24, Lines 34-37 disclose a display that allows side by side comparison of parts. Fig 29d provides an example view; at least two significant control buttons are available in this table: Selecting a part and selecting the Reset Search button 
and performing, when the designer performs selection of a part and the EOL issue represents condition for the selection, similarity search with respect to parts selection data for which the determination result indicates the EOL issue, using the processor. [e.g. Sholtis Col. 24, Lines 34-37 discloses a display that allows side by side comparison of parts. Fig 29d provides an example view; at least two significant control buttons are available in this table: Selecting a part and selecting the Reset Search button will populate the search parameter area with the selected part attributes for each properties. The user may then change the attributes for separate search. Col. 46, Lines 25-30: SpinMatcher allows comparison of part numbers in order to find the correct part.]   
Regarding claim 6, Sholtis discloses:
A non-transitory computer-readable recording medium having stored therein a parts selection program that causes a computer to execute a process comprising: [e.g. Sholtis Fig. 2 discloses a computer system including processors and memory.]
determining, with respect to a plurality of previous sets of parts selection data of a designer, based on degree 54of concordance of specifications of parts [e.g. Sholtis Col. 9, Lines 43-61 disclose a tool “SpinScrubber” that scrubs schematic designs for component validity according to business rules and preferences; Col. 42, Lines 29-32: the  and based on reference record of price information of each part, [e.g. Sholtis Col. 5, Lines 1-2 and Col. 6, Lines 1-8: The business rules and filters may be based on the client/organization seeking access and may filter information including price. Col. 6, Lines 9-15: Client may filter out parts above a certain price.] whether selection of concerned part is meant to deal with electronics manufacturing service (EMS) or with end of life (EOL) issue, [e.g. Sholtis Col. 6, Lines 20-23 disclose Information data sources that may include product change notifications (i.e. electronics manufacturing service) and end of life notification for a part. Col. 20, Lines 22-29 disclose information indicating parts substitution/change (i.e. manufacturing service) and parts end of life.]  and recording determination result in the parts selection data; [e.g. Sholtis Col. 24, Lines 35-50 disclose a part selection window, the part detail tab/viewer can be used to display symbol, place selected part to schematic PCB tool and show footprint or bulletin information for the part selected in the Part Details parts table.]
and searching that includes performing, when the designer performs selection of a part and the EMS represents condition for the selection, similarity search with respect to parts selection data for which the determination result indicates the EMS, [e.g. Sholtis Col. 24, Lines 34-37 disclose a display that allows side by side comparison of parts. Fig 29d provides an example view; at least two significant control buttons are available in this table: Selecting a part and selecting the Reset Search button will populate the search parameter area with the selected part attributes for each 
and performing, when the designer performs selection of a part and the EOL issue represents condition for the selection, similarity search with respect to parts selection data for which the determination result indicates the EOL issue. [e.g. Sholtis Col. 24, Lines 34-37 discloses a display that allows side by side comparison of parts. Fig 29d provides an example view; at least two significant control buttons are available in this table: Selecting a part and selecting the Reset Search button will populate the search parameter area with the selected part attributes for each properties. The user may then change the attributes for separate search. Col. 46, Lines 25-30: SpinMatcher allows comparison of part numbers in order to find the correct part.] 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sholtis in view of US Pub. No. 2018/0314229 (hereinafter; Biazetti).
Regarding claim 2, although Sholtis discloses parts selection based on concordance with design specification and parts associated with maintenance, manufacturing services and end of life issues, Sholtis does not specifically disclose degree of concordance based on a threshold value. However, Biazetti discloses the following limitations:
The information processing device according to claim 1, wherein the determining includes when degree of concordance of specifications of the parts is lower than a predetermined value and when reference rate in reference record of price information of the each part is equal to 100%, determining that the EMS is to be dealt with, [e.g. Biazetti [0005] discloses a design analyzer that identifies asset designs in which the respective plurality of components meets a similarity threshold with first asset design components. [0007] discloses a failure threshold that is used to recommend design changes. [0004], [0023], [00270028] discloses ranking the asset designs and searching for the components that match a design based on a percentage required to meet the similar (i.e. concordance) threshold.]
and when the degree of concordance of specifications of the parts is equal to or higher than the predetermined value and when the reference rate is lower than 100%, determining that the EOL issue is to be dealt with. [e.g. Biazetti [0005] discloses a   
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the data about parts for maintenance and end of life issues and parts price information including a cost index filter defined as a percentage of Sholtis with the design analyzer of Biazetti in order to provide suggested asset design changes based on data in the maintenance history database (Biazetti abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 4, although Sholtis discloses parts selection based on concordance with design specification and parts associated with maintenance, manufacturing services and end of life issues, Sholtis does not specifically disclose outputting information about candidate parts for replacement. However, Biazetti discloses the following limitations:
The information processing device according to claim 3, wherein the process further comprises outputting one or more sets of information from among information about candidate parts for replacement based on result of the similarity search and information about designers corresponding to such parts selection data which contains the candidate parts for replacement and in which attribute of designers performing selection of the parts matches with determination result of the table. [e.g. Biazetti [0034-0036] discloses an operation analyzer that identify potential replacement parts and/or modifications to existing parts from a plurality of parts based on information from a maintenance database.]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the data about parts for maintenance and end of life issues and parts information organized and displayed in tables of Sholtis with the design and operation analyzer of Biazetti in order to provide suggested asset design changes based on data in the maintenance history database (Biazetti abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US 2011/0283249 (Bickford et al.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683